DETAILED ACTION
This is in response to the claim amendments and arguments filed 21 December 2020.  Claims 1-3, 6-10, 13-18, 23, 27 and 29 remain pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-10, 13-18, 23, 27 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 15/773,605. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending application claims a lubricant composition comprising an oil of lubricating viscosity and about 0.01 to about 5 percent by weight of a substantially sulfur-free alkyl phosphate amine salt wherein at least about 30 mole percent of the phosphorus atoms are in an alkyl pyrophosphate salt structure.  The claimed lubricant composition comprises at least about 50 to about 80 mole percent of the phosphorus atoms are in an alkyl pyrophosphate salt structure which is indistinguishable over at least about 30 mole percent of the co-pending application with no upper limit set forth in the claim.    
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

s 1-3, 6-10, 13-18, 23, 27 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/606,826. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending application claims a lubricant composition comprising the same substantially sulfur-free alkyl phosphate amine salt wherein at least about 30 mole percent of the phosphorus atoms are in an alkyl pyrophosphate salt structure and further comprising at least one of a hydrocarbyl amine salt of an alkylphosphoric acid ester and a glycerol ester which may be added to the claimed lubricant composition (specification [0070]).   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The applicants’ response that these Double patenting rejections be held in abeyance until at least one claim in the present or co-pending applications is deemed otherwise allowable has been noted.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7, 23, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over over Chenicek (US 2,848,414).
Applicants’ arguments filed 21 December 2020 have been fully considered but they are not persuasive.  As previously set forth, Chenicek discloses corrosion inhibitors for use in preventing corrosion of certain metal surfaces by water, associated in relatively small quantities, with organic materials such as hydrocarbons and similar organic liquid compositions. COL.1, L15-42. Chenicek teaches that corrosion problems also occur in the lubrication of internal combustion engines or steam engines in which quantities of water are often observed as separate phases within the lubricating system.  COL.1, L42-55.  
Chenicek discloses that corrosion is inhibited by incorporating the additive of the invention in the organic material containing or contacting water.  Chenicek discloses that the additive comprises an alkyl acid phosphate salt of an N-alkyl diaminoalkane.  Chenicek teaches that the term “alkyl acid phosphate” includes both the alkyl acid orthophosphates and the alkyl acid pyrophosphates.  COL.2, L33-40. Chenicek discloses that in regard to the alkyl acid pyrophosphates, the monoalkyl ester, dialkyl ester, trialkyl ester or mixtures thereof, may be employed, with the dialkyl ester being preferred.  COL.2, L42-45. 
Chenicek discloses that any suitable N-alkyl diaminoalkane may be utilized in forming the salt of the alkyl acid orthophosphate or alkyl acid pyrophosphate.  The preferred 1 – NH2   wherein R is an alkyl group having at least 6 carbon atoms, more preferably at least 10 carbon atoms, and R1 is a hydrocarbon diradical containing 3 carbon atoms, although it may contain 2 or 4 or more carbon atoms.  COL.2, L57-67.  
Chenicek discloses that the amount of additive may be used in a concentration of less than about 5% by weight, and thus may range from about 0.0001% to about 5% by weight of the organic material.  Chenicek teaches that the corrosion additive may be used along with other additives for varying purposes.  COL.4, L71 to COL.5, L1-8.     
Chenicek discloses Examples containing di-isooctyl acid pyrophosphate salts of Duomeen (Table IV, V, Samples 11, 15) and iso-amyl pyrophosphate salts of Duomeen (Table II, III, Samples 4 and 6).  Duomeen is also used as the hindered amine in the Examples of the present application.  
Thus the examiner is of the position that Chenicek meets the limitations of the claimed lubricant composition of independent Claim 1 which comprises an oil of lubricating viscosity and about 0.01 to about 5 percent by weight of a substantially sulfur-free alkyl phosphate amine salt wherein at least about 50 mole percent of the phosphorus atoms are in an alkyl pyrophosphate salt structure, and the amine is a hindered amine.   
Response to Arguments
In response applicants argued that the claims have been amended to specify that the amine used to make the salt is a secondary or tertiary hydrocarbyl amine that is a hindered hydrocarbyl amine.  Applicants assert that Chenicek does not teach or suggest secondary or tertiary hydrocarbyl amines that are hindered hydrocarbyl amines. Applicants’ arguments have been fully considered but are not deemed to be persuasive.
1 – NH2  wherein R is an alkyl group having at least 6 carbon atoms, more preferably at least 10 carbon atoms, and R1 is a hydrocarbon diradical containing 3 carbon atoms, although it may contain 2 or 4 or more carbon atoms.  The amine contains both a secondary amine group and a primary amine group.  Further, since R preferably contains at least 10 carbon atoms, an argument can be made that the prior art amine to form the phos-amine salt is a hindered hydrocarbyl amine, especially since “Duomeen” disclosed in Chenicek is also used as the hindered hydrocarbyl amine in the Examples of the present application.  Thus it is not clear that the claimed lubricant composition as amended patentably differs from Chenicek.  

Claim Rejections - 35 USC § 103
Claims 6, 8-10 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chenicek (US 2,848,414) in combination with Barton (US 2014/0038866).
Chenicek is relied on as outlined above.
Applicants’ invention differs by not disclosing alkyl pyrophosphate amine salts with aromatic amines or with the amines of formula (III).  However, such amines may be used to prepare phosphate ester amine salts which may be used as additives for lubricating oils as evidenced by Barton.  
Barton discloses lubricating oil compositions comprising an oil of lubricating viscosity and minor amounts of an antiwear package comprising: (a) a derivative of a hydroxy-carboxylic acid, (b) an amine salt of a phosphoric acid ester, and (c) a phosphite.  Barton discloses the amine salt of a phosphoric acid ester component in [0083]-[0097] wherein the amines include 
Thus having the prior art references before the inventors at the time the invention was made it would have been obvious to have used various amines as evidenced by Barton, to form the amine salts in the invention of Chenicek, if so desired.   Barton discloses that all of these amine salts are effective for phosphoric acid salts in lubricating oil compositions, and Chericek discloses that any suitable amine may be utilized in forming the salt of the alkyl acid orthophosphate or alkyl acid pyrophosphate.   
Response to Arguments
In response applicants argued that Chenicek does not teach or suggest the claimed lubricant, and nor does Barton cure the deficiencies of Chenicek.  This is not deemed to be persuasive since the examiner is of the position that the claimed lubricating oil composition does not patentably distinguish over Chenicek as set forth above.  The examiner maintains that it would have been obvious to have used various amines as evidenced by Barton, to form the amine salts in the invention of Chenicek, if so desired.   Barton discloses that all of these amine salts are effective for phosphoric acid salts in lubricating oil compositions, and Chericek discloses that any suitable amine may be utilized in forming the salt of the alkyl acid orthophosphate or alkyl acid pyrophosphate.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451.  The examiner can normally be reached on Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    

EMcAvoy
March 1, 2021